992 F.2d 1217
82 Ed. Law Rep. 774
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cathy PEELMAN, Plaintiff-Appellant,v.DELAWARE JOINT VOCATIONAL SCHOOL DISTRICT BOARD OFEDUCATION, et al. Defendants-Appellees.
No. 92-3086.
United States Court of Appeals, Sixth Circuit.
April 5, 1993.

Before NORRIS and SILER, Circuit Judges, and HOOD, District Judge.*
PER CURIAM.


1
Plaintiff, Cathy Peelman, brought an action under 42 U.S.C. § 1983, alleging that defendants violated her constitutional right of free association as guaranteed by the First and Fourteenth Amendments to the United States Constitution when they refused to renew her teaching contract because they disapproved of her involvement with several unions.   The district court granted summary judgment to defendants.   This appeal is from the district court's denial of plaintiff's motion seeking reconsideration brought under Rule 60(b)(6), but properly treated by the district court as a motion to alter or amend the summary judgment pursuant to Rule 59(e).


2
Applying a de novo standard of review, we conclude that the district court correctly concluded that plaintiff's summary judgment evidence failed to establish that there was a genuine issue as to any material fact.   The parties are referred to the reasoning employed by the district court at pages four through seven of its opinion and order dated October 28, 1991.


3
The issuance of a full written opinion by this court would serve no useful purpose, since we affirm the judgment of the district court upon the reasoning set out by that court in the order referenced above.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation